DETAILED ACTION
This is a first office action in response to application no. 17/046,336 filed on October 9, 2020 in which claims 1-10 are presented for examination.  A preliminary amendment cancelling original 11-20 was filed on October 9, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 9 and 10 are objected to because of the following informalities:  claims 3, 5, 9 and 10 refer to claim 0.  It appears that the Applicant wanted to make claims 3, 5 9 and 10 dependent of claim 1.  For examination purpose, the Examiner will consider that claims 3, 5, 9 and 10 are dependent claims of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Patent Application Publication no. 2020/0267408).

Regarding claim 1, Lee discloses a method of video coding (See Lee’s Abstract, [0015]), the method comprising: receiving input data associated with a current block in a current picture (See Lee [0066]); determining one or more initial MVs (motion vectors) from a candidate list for the current block (See Lee [0015]), wherein at least one candidate is determined based on motion information of one or more neighboring blocks of the current block (See Lee [0146]); selectively refining at least one initial MV to form at least one refined MV based on candidate characteristics of said at least one initial MV (See [0190], [0244] and [0419]); and encoding or decoding the current block or one or more current MVs of the current block using a modified candidate list including said at least one initial MV (See Lee [0025], [0149]).

As per claim 7, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Lee further discloses and apparatus comprising at least one or more circuits or processors configured to perform the steps of claim 1 (See Lee Fig. 1, item 100, [0063] or [0101]).

As per claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Lee further discloses wherein the candidate characteristics of said at least one initial MV corresponds to candidate position within the candidate list (See Lee [0148] and [0422]).



6.	Claims 4-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the claim dependency of claims 4-6 and 9-10 is to be corrected since the claims depend on claim 0.  It appears that the Applicant meant to write “claim 1” instead of “claim 0”. However, appropriate correction is required.

7.	Claim 8 is allowed.

The claim is allowable over the prior art of record since the references taken individually or in combination fail to teach or suggest “a method of video coding comprising the step of refining a target initial MV to form a target refined MV by searching 8-connected locations around the target initial MV, wherein the 8-connected locations correspond to neighbouring locations at 1-pixel distance from the target initial MV in a horizontal direction and/or a vertical direction; and encoding or decoding the current block or one or more current MVs of the current block using a modified candidate list including the target refined MV.”

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Seregin et al. (US Patent Application Publication no. 2013/0188715) teaches device and method for merge list reordering in video coding.
Robert et al. (US Patent Application Publication no. 2019/0342557) teaches method and apparatus for encoding and decoding motion information.
Chen et al. (US Patent Application Publication no. 2018/0359483) teaches motion vector prediction.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424